DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The preliminary amendment to the claims and specification filed 12/15/2020 and 2/24/2021 are acknowledged and have been entered.  
Election/Restrictions
Applicant’s election without traverse of Group II, claims 46-48, 58, 59 and 60 in the reply filed on 9/26/2022 is acknowledged.  Claims 1-45 and 49-57 have been canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/2022, 11/10/2021, 5/14/2021, 12/15/2020 and 10/19/2020 are acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 5/26/2020.  These drawings are found acceptable by the examiner.
Specification
The disclosure is objected to because of the following informalities:                                                                                                                                                                                                         This application contains sequence disclosure that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice to Comply with Requirements for Patent Applications containing Nucleotide Sequence and/or Amino acid Sequence Disclosures.   Specially, the specification contains sequences at paragraph [00133] in Table 1 and Table 2, [00137] in Table 3, [00145] in Table 4, [00146] in Table 5, [00147] in Table 6, [00155], [00158], [00163], [00169], [00170], [00189] and [00192], that are not represented by a sequence identifier (SEQ ID NO:).  
37 CFR 1.821(c) requires that each disclosed nucleic acid or amino acid sequence in the application appear separately in the sequence listing, with each sequence further being assigned a sequence identifier, referred to as "SEQ ID NO:”. The sequence identifiers must begin with 1 and increase sequentially by integers. The requirement for sequence identifiers, at a minimum, requires that each sequence be assigned a different number for purposes of identification. However, where practical and for ease of reference, sequences should be presented in the sequence listing in numerical order and in the order in which they are discussed in the application (See MPEP 2422.01).
Appropriate correction is required.
Claim Objections
6.	Claim 60 is objected to because of the following informalities:  Claim 60 is objected because it lacks a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 46-48 and 58-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 46-48 and 58-60 are indefinite and confusing in the claim 46 at “one of N unique sets of M oligonucleotide sequences” because neither the claims nor specification provide a limiting definition as what is encompassed by the recitation of “unique sets”.  It is unclear how the limitation “unique” modifies the combination of oligonucleotides or how one is to determine what is considered a “unique set” in the context of the claims.  Clarification is required.
(b)	Claims 46 lacks proper antecedent basis for “the M unique sequences” in the step (c) because none of the prior steps recite “M unique sequences” but rather “M oligonucleotide sequences”.  It is suggested amending the claims such that the claim language agrees.
(c)	Claims 58 and 60 are indefinite and confusing at wherein the N is 2 and M is 96 and the oligonucleotide sequences are set forth SEQ ID NO: 248 through SEQ ID NO: 9463” because the correlation between N and M with the plethora of sequences recited in the claim.  The claim recites that N is 2 which is define in the claim 46 from which it depends that N refers to a unique set (2 unique sets) and M references to oligonucleotide sequences (96).    The claim 60 recites more 96 oligonucleotide sequences and does not clearly define what is considered a unique set.   Thus, it cannot be determined if Applicant is suggesting one to select 96 sequences “selected from the group comprising” the plethora of sequences recites therein or something entirely different.  The nexus between the plethora of sequences set forth in SEQ ID NO: 248 through SEQ ID NO: 9463 and the N and M values recited in the claims.  Clarification is required.  
Claim Interpretation
	The claim 60 requires the barcode sequences set forth in SEQ ID NOS: 248-9463.   It is unclear as to which of the sequences are required for the instant invention and the claims does not make clear what information is intended to be gleaned from a search of the plethora of sequences cited therein based on the claims as currently written.  A review and alignment search of the sequences shows that SEQ ID NOS: 249-9463 appear to be slight modifications of the sequence of SEQ ID NO: 248.  Given the ambiguity of the claims, for the purpose of application of prior art, the sequences of SEQ ID NOS: 248-257 have been search for prior art. 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	NOTE* Given the ambiguity of the claim language as indicated above, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretation by the Examiner.
Claim(s) 46-48 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gierahn et al {Gierahn, used interchangeably herein} (WO 2017124101, July 2027).
Regarding claim 1, Gierahn teaches to a method for single cell RNA capture and sequencing library preparation, for linking data acquired from the library to cell inaging data, wherein the method comprises introducing into a plurality of microwells as least one cell and once capture bead, wherein the microwells are formed from a first substrate that faces a second substrate, wherein the capture bead comprises a plurality of oligonucleotide sequences attached thereto.
In regards to this limitation, Gierahn teaches a well-based biological analysis platform, also referred to as Seq-well, facilitates the creation of barcoded single-cell sequencing libraries from thousands of single cells using a device that contains 86,000 40-micron wells. Importantly, single beads can be loaded into each microwell. By using a microwell array, loading efficiency is greatly increased compared to drop-seq, which requires poisson loading of beads to avoid duplication at the expense of increased cell input requirements. [0005].   Gierahn teaches while the platform has been optimized for the generation of individually barcoded single cell sequencing libraries following confinement of cells and mRNA capture beads, it is capable of multiple levels of data acquisitions. Gierahn teaches by coupling array position through oligo micvroarray or another method that enables spatial encoding of position (e.g., tagging via optical activation, contact printing, microarraying, jet printing or the light), it is possible to link multiple levels of biological information to single-cell sequencing data, or other genomic data or other downstream measurements, obtained from the Seq-well platform. [0007]).
	Gierahn teaches that method provides a high-throughput parallel single cell biochemical analysis in an array of wells or containers comprising by a first functionalized surface of each well or container and a second functionalized surface of an array material to a top surface and wherein the method may further comprise at least one or more additional functionalized surface of each well or container ([0010]).
Gierahn teaches wherein each oligonucleotide sequence comprises: i) j a PCR handle identical in each oligonucleotide sequence on each capture bead ([00161])., 
Gierahn teaches ii) a barcode configured for identification of the attached capture bead and an associated cell, wherein the barcode comprises N blocks, wherein each block is an oligonucleotide sequence of length 8 nt to 30 nt chosen from one of N unique sets of M oligonucleotide sequences, wherein N is at least 2 and M is at least 30, wherein said barcode is identifiable by sequential fluorescence hybridization; 
iii) a unique molecular identifier (UMI) of length 6 to 16 nucleotides (nt); and 
iv) an oligo(dT). 
In regards to this limitation, Gierahn teaches barcoded oligo-dT beads at 10 umol scale (-100 arrays). Bead functionalization and reverse phosphoramidite synthesis was performed (30 micron mean particle diameter). Surface hydroxyls were reacted with a PEG derivative to obtain an 18-carbon linker to serve as a support for oligo synthesis. Reverse- direction phosphoramidite synthesis was performed using an Expedite 8909 DNA/RNA synthesizer at 10 micromole scale with a coupling time of 3 minutes. Initially, a conserved PCR handle was synthesized followed twelve rounds of split and pool synthesis to generate 16,777,216 unique barcode sequences. Addition of an 8-mer random sequence was performed to generate unique molecular identifiers (UMIs) on each capture oligo. Finally, a 30-mer poly-dT capture sequence was synthesized to enable capture of polyadenylated mRNA species ([0051] and [0161]).
Gierahn teaches (b) adding a lysis buffer to the microwells, capturing RNA from said at least one cell onto the capture bead, and reverse transcribing ([0008], [0038-[0039] and [0070]).
 Gierahn teaches (c) demultiplexing optically the capture bead barcodes using sequential fluorescence hybridization, wherein the sequential fluorescence hybridization comprises sequentially introducing mixtures of fluorescently labeled oligonucleotide probes into the microwells, wherein: 
i) each of said probes is complementary to one of the M unique sequences, 
ii) said mixtures comprise at least two probes complementary to the M unique sequences within any one N block, and 
iii) the fluorescent label for each of said probes complementary to the M unique sequences within any N block is a universal fluorescently labeled oligonucleotide hybridized to a universal sequence included in said probes ([0041], [0048], [0051]-[0052], [0082], [0092], [00185], [0204] – [0205]). (see also claims and figures).
	Gierahn does not expressly teach wherein a direct association is provided between phenotypic imaging information acquired from the single cells while located within the microwell and sequence data acquired from the captured and reverse transcribed cellular mRNA.  However, Gierahn teaches that the method allows screening approach that allows the ability to detect novel phenotypes ([0024], [0025].  Gierahn teaches that the method enables spatial encoding of positions (e.g., tagging via optical activation, contact printing and etc.). Finally, Gierahn teaches using imaging between different target to determine phenotype {00488]). 
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the method of Gierahn is capable of allowing for direct association between phenotypic imaging information acquired from single cells and sequencing data with a reasonable expectation of success based on the practitioner’s desired results. 
Regarding claim 47, Gierahn teaches wherein said first and/or second substrates are polysiloxane substrates ([0010] and [0019]).  
Regarding claim 48, Gierahn teaches the method of claim 47, wherein the first and second substrates are PDMS substrates ([0010] and [0019]) 
  	Regarding 58, Gierahn teaches the method of claim 46, wherein N is 2 and M is 96 (The reference teaches two different groups of cells targeted (human HEK293) and mouse (NIH3T3 and teaches transcript captured > 2000 human (mouse) transcripts and < 1000 mouse (human) transcripts [0047], see also [00161])
Regarding claim 59, Gierahn teaches the method of claim 46, wherein the UMI is of length 8 nt ([00161], [0185]).
Conclusion
13.	No claims are allowed.  Claim 60 was not rejected under prior art because SEQ ID NOS: 248-257 was found to be free of the prior art. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637